In an action to recover money loaned and salary unpaid under an alleged agreement of employment, plaintiff’s motion for discovery and inspection was granted. On the state of this record the order is too comprehensive. The second ordering paragraph thereof is modified to provide for production and inspection of only the journal, cash book, general ledger, accounts payable book and minute book for the period commencing April 26, 1933, and ending June 12, 1937. The production and inspection will commence at the place and time *816specified in the. order on five days’ notice. As so modified the order of the County Court of Nassau county is affirmed, without costs. Hagarty, Carswell, Davis, Adel and Close, JJ., concur.